Citation Nr: 1725586	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  11-13 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred in connection with private medical treatment received in December 2010 and January 2011.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to December 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision of Department of Veterans Affairs (VA) Medical Center in Canandaigua, New York (VAMC).  

In May 2012, a Travel Board hearing was held, but a transcript of that hearing was not available for review.  The Veteran elected to offer testimony at a second Travel Board hearing which was held in May 2013 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand the current claim on appeal for additional development action.  

The Veteran is seeking entitlement to payment or reimbursement of the costs of private medical care incurred in December 2010 and January 2011.  Essentially, he contends that prior to the private treatment for his bulging varicose veins, he told his treating VA physician of his leg problems, but the examiner did not "take [him] seriously."  So he "took it upon himself" to see a private vascular surgeon who scheduled him for testing which showed the need for immediate surgery.  He argues that his private treatment in late 2010 and early 2011 was therefore an "emergency."  See hearing transcript at pg. 3.  

In the August 2014 remand, the AOJ was directed to provide the Veteran with the law applicable to payment or reimbursement under 38 U.S.C.A. § 7128 (West 2014), as this was of particular importance in this case as the Veteran had not claimed that this treatment involved a service-connected disability.  It does not appear that this was done.  Moreover, the Board requested that any resulting supplemental statement of the case (SSOC) include this provision.  However, a review of the September 2014 SSOC does not include reference to this regulation.  

Also, in the 2014 remand, additional private and VA treatment records were to be obtained.  Current review of the record shows that the applicable private records were obtained and added to the claims file.  As for VA records, a list of the Veteran's treatment visits at various VA facilities was provided, to include in March and April 2010 and from early February 2011.  The 2010 visits were noted to be for disorders other than the varicose veins, and the 2011 visits were post January 2011 surgery.  However, the actual treatment records have not been added to the file regarding these visits.  Pertinent notations by the examiner(s) on these records might have been made which would corroborate the Veteran's assertions that his leg complaints were ignored.  Additional attempt should be made to obtain the actual VA treatment records.  

Moreover, review of the VA virtual file reflects that the Veteran filed a VA FORM 21-22 in April 2017 appointing a state service organization as his representative.  As the claim is being remanded, New York State Division of Veterans' Affairs will have an opportunity to provide argument on the Veteran's behalf.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (the Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the claim must be remanded for compliance with the August 2014 Board remand.


Accordingly, the case is REMANDED for the following action:

1.  Initially, the AOJ should provide the Veteran and his representative with the law applicable to payment under 38 U.S.C.A. § 1728 (West 2014).  

2.  Additional attempt should be made to obtain the actual VA treatment records (particularly from 2010 and 2011).  Any archived records should be obtained.  

3.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim, to include a summary of the evidence and all applicable laws and regulations, including the provisions of 38 U.S.C.A. § 1728 (West 2014).  The Veteran and his presentative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

